Case 1:17-cv-08493-LAP Document 386 Filed 02/26/19 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROBERT G. LOPEZ, :
Plaintiff, 17 Cv. 8493 (LAP)
-against-
ORDER
4AZZLE, INC., ET AL.,
Defendant. :
oe x

LORETTA A. PRESKA, Senior United States District Judge:

In order to consider all motions to dismiss at the same
time, the following motions are denied as premature: GoDaddy
[dkt. no. 224]; Shopify USA [dkt. no. 228]; Microsoft [dkt. no.
236]; Broihier fdkt. no. 242]; Pixels fdkt. no. 244]; and
Hostway [dkt. no. 261]. Those motions will be restored to the
calendar when the motions filed by Defendants Sumampow Lopez,
LES Strong, Poshmark, Express Fashion, and Bonanza have

concluded their briefing.

SOQ ORDERED.

Dated: New York, New York
February J6, 2019

LORETTA A. PRESKA
Senior United States District Judge

Ll

 

 

 
